Citation Nr: 1030424	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for a right eye 
disorder, including bilateral defective vision.  

2.  Whether a March 1977 decision by a Department of Veterans 
Affairs Regional Office (RO) in Winston-Salem, North Carolina, 
that denied a petition to reopen a final disallowed claim for 
service connection for a right eye disorder must be reversed or 
amended on the basis of clear and unmistakable error.   

3.  Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder. 


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to November 
1946. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  
 

FINDINGS OF FACT

1.  In December 2002, the RO denied a petition to reopen a final 
disallowed claim for service connection for a right eye disorder 
and bilateral defective vision.  The Veteran did not express 
disagreement within one year, and the decision became final. 

2.  Since December 2002, the RO received additional evidence, 
both new and cumulative, that was not material to the reason for 
the previous denial of service connection for a right eye 
disorder and bilateral defective vision and that did not raise a 
reasonable possibility of substantiating the claim.   

3.  The Veteran did not express disagreement with a March 1977 RO 
decision that denied service connection for a right eye disorder 
and bilateral defective vision, and the decision became final. 

4.  The correct facts, as they were known in March 1977, were 
considered and the statutory or regulatory provisions extant at 
the time were correctly applied.  There was a tenable evidentiary 
basis to support the RO's March 1977 determination.

5.  The Veteran's current acquired psychiatric disorders, 
diagnosed as posttraumatic stress disorder and depression, are 
based on an inaccurate factual background.  Depression was 
manifested many years after service and both psychiatric 
disorders are not related to any aspect of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
final disallowed claim for service connection for a right eye 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302 (2009).

2.  A March 1977 RO decision that denied service connection for a 
right eye disorder and bilateral defective vision was not clearly 
and unmistakably erroneous and is final.  38 U.S.C.A. §§ 1110, 
5109A, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 
3.160(d), 20.302, 20.1103 (2009).

3.  The criteria for service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder and 
depression have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In the context of a petition to reopen a final disallowed claim, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim, and must notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In correspondence in April 2008, the RO provided notice that met 
all of these requirements.  The notice provided the criteria for 
substantiating a claim for service connection including 
information that a rating and effective date would be assigned 
should service connection be granted.  The notice provided the 
criteria to reverse or amend a final decision on the basis of 
clear and unmistakable, the criteria to reopen a final disallowed 
claim, and the reasons for the previous denial of a petition to 
reopen a final disallowed claim for service connection for a 
right eye disorder.  The notice also discussed the Veteran's and 
VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  Specifically, in final rating 
decisions in January 1964 and September 1994 and in a final Board 
decision in March 1965, the Veteran was informed that searches of 
service department records were unsuccessful in recovering any 
records of clinical treatment for an eye injury in July or August 
1946 at Fort Lee, Virginia.  In an October 2008 rating decision, 
the Veteran was informed that the information he provided 
regarding traumatic events in service was not sufficient to 
perform additional meaningful research.  VA has not obtained a 
psychiatric examination for reasons provided below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served as a U.S. Army light vehicle driver with 
service in the European Theater of Operations from November 1945 
to October 1946.  He contends that he has a right eye disorder 
related to an injury to his eye during basic training at Fort 
Lee, Virginia in July or August 1945.  He contends that he has 
posttraumatic stress disorder related to traumatic experiences in 
Europe.  

Right Eye Disorder and Bilateral Defective Vision

In an October 1963 claim and in many written statements 
thereafter, the Veteran reported that he injured his right eye 
when exposed to tear gas in basic training.  He reported that his 
right eye became swollen or infected, that he sought treatment at 
a dispensary, and that he was removed from duties and placed in 
quarters for periods of three to four days to two to three weeks.  
In October 1963, a private physician noted that the Veteran had 
scarring on his right cornea and visual acuity of 20/150.  The 
left eye was normal.  Noting only the Veteran's report of 
exposure to gas during basic training, the physician concluded 
that the scarring was probably due to gas irritation.  

The RO denied a claim for service connection for the right eye 
injury in January 1964.  The Veteran appealed, and the Board 
affirmed the decision in March 1965.  The Board noted that 
service treatment records were limited to an October 1946 
discharge physical examination in which the Veteran reported no 
disease, wounds, or injuries that were disabling.  Further, the 
examining physician at discharge noted no eye abnormalities and 
bilateral uncorrected visual acuity of 20/20.  The Board noted 
that the first evidence of scarring and decreased acuity was the 
1963 private physician's report.  The Board decision is final.  

In statements in December 1976, two fellow soldiers noted that 
they were with the Veteran during the gas training and witnessed 
his eye injury and subsequent temporary removal from training.  
In March 1977, the RO reopened the claim for service connection 
for a right eye disorder and considered the new statements.  
However, the RO continued to deny service connection because the 
discharge physical examination showed no reported or observed eye 
disabilities at the end of service and that an abnormality was 
not diagnosed until 1963, many years after service.  The Veteran 
did not express disagreement within one year, and the decision 
became final.  

The Veteran sought to reopen the claim in February 1990, June 
1993, and October 2002.  The Veteran did not submit new evidence 
but continued to contend that he received treatment for an eye 
injury following the training incident.  The RO made additional 
requests for service treatment records from Fort Lee and the Army 
Surgeon General's Office.  No treatment records were found.  In 
correspondence in February 1995, the Army Chemical and Biological 
Defense Command noted that mustard gas was not used in basic 
training.  Instead, tear gas or chlorine was used to demonstrate 
to the trainees the effectiveness of gas masks.  The Army noted 
that the gas could cause slight skin irritation, nausea, and 
vomiting in some individuals and that troops often were directed 
to shower after the training.   The RO declined to reopen the 
claims in February 1991, September 1994, and December 2002 
because no new and material evidence had been received to show 
that the Veteran incurred an eye disability in service.  The 
Veteran did not express disagreement within one year, and the 
decisions became final. 

The RO received the Veteran's current petition to reopen the 
claim in April 2008. 

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since December 2002, the RO received the following evidence: a 
June 2001 report of an eye examination by a private physician; 
records of VA treatment and surgery for a right eye cataract from 
March to August 2002; and a March 2008 statement from the 
Veteran's brother.  In the statement, the brother noted that the 
Veteran wrote to him about gas training, noting that he was 
unable to see, was placed off duty for several days, and was told 
by a doctor that he had been exposed to mustard gas.  The Veteran 
also provided legal analysis and argument in March 2008 and 
October 2008.    

The Board concludes that the evidence received since the last 
final disallowance of the claim is new because it was not 
previously considered by adjudicators.  However, the brother's 
statement is cumulative because it provides the same description 
of the exposure to gas in basic training as was previously 
considered in statements by fellow soldiers.  Moreover, the 
reason for the previous denials was not that the event did not 
take place, but rather that there was insufficient evidence to 
show that the Veteran sustained a chronic eye disability or 
residuals of injury as a result of the incident.  In March 1964, 
the Board considered the opinion of the private physician who 
concluded that right eye cornea scarring was caused by gas 
exposure.  However, the Board found that the opinion was 
outweighed by the evidence in the discharge physical examination 
in which the Veteran did not report an eye injury and no eye 
abnormalities were observed.  Therefore, the brother's statement 
is both cumulative and not material to the reason for the 
previous denial.  

The Board concludes that the VA and private medical records of 
eye examination and cataract surgery are also not material 
because there is no mention in the records of an eye injury in 
service or that the onset of cataract in the right eye was 
related to any event in service.  

Therefore, the evidence received since the last final 
disallowance, although new in part, is not material to the reason 
for the previous denial, and the claim is not reopened. 

Rating Decision of March 1977

In a March 2008 petition to reopen the claim for service 
connection for an eye disorder, the Veteran contended that the 
March 1977 rating decision that denied service connection 
contained clear and unmistakable error because no weight was 
assigned to the December 1977 statement by a fellow soldier 
regarding the occurrence of exposure to gas in basic training.  

Once a decision of the RO becomes final, the decision can be 
reversed or amended when evidence establishes "clear and 
unmistakable error" was made in the adjudication.  38 C.F.R. 
§ 3.105.  For clear and unmistakable to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied,

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and

(3) a determination that there was clear and 
unmistakable must be based on the record and law that 
existed at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently stressed the rigorous nature of the concept of 
clear and unmistakable. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  To constitute clear and 
unmistakable, errors must be "undebatable, so that it can be 
said that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  Russell, 
3 Vet. App. at 313.  "It must always be remembered that clear 
and unmistakable is a very specific and rare kind of error.'"  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to raise a 
valid claim of clear and unmistakable.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

In the March 1977 decision, the RO acknowledged receipt and 
consideration of letters from two fellow soldiers including the 
soldier cited by the Veteran in his request for reversal on the 
basis of clear and unmistakable.  The RO did not discount the 
occurrence of the contended event in training but rather weighed 
the evidence both for and against the incurrence of a chronic eye 
disability.  The RO placed greater weight on the results of the 
discharge examination that showed no disability at the end of 
service.  

The Veteran contends that revision on the basis of clear and 
unmistakable is warranted solely because the evidence was not 
weighed in his favor.  The Board concludes that the decision was 
final and that the RO considered all the evidence of record and 
did not error in the application of the facts to the law in 
effect at that time.  Further, the Veteran's contention is based 
on how the facts were weighed and does not constitute clear and 
unmistakable error as a matter of law.  Therefore, the petition 
to reverse or amend the March 1977 RO decision that denied 
service connection for a right eye disorder is denied. 


Acquired Psychiatric Disorder including Posttraumatic Stress 
Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must 
comply with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
posttraumatic stress disorder will vary depending upon whether 
the veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence of 
clear and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records or 
other probative evidence supporting his allegations.  Id. 

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect as follows.  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(3); 
75 Fed.Reg. 39,843 (Jul 13, 2010).

 "Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which 
a posttraumatic stress disorder diagnosis is based (as opposed to 
the sufficiency of the alleged event to cause posttraumatic 
stress disorder) is an adjudicative determination, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

As the record showed that the Veteran was diagnosed with 
depression as well as posttraumatic stress disorder, VA must 
consider whether service connection is warranted for other 
psychiatric disorders in addition to posttraumatic stress 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Service personnel records showed that the Veteran's primary 
duties were as a light vehicle driver with no evidence of any 
medical training.  The Veteran served in the European Theater of 
Operations from November 1945 to October 1946.  The Board notes 
that hostilities in Europe ended in May 1945, six months prior to 
the Veteran's arrival in Theater.  As the war was over and as 
there is no evidence that the Veteran received any combat awards 
or participated in any combat campaigns, the Board concludes that 
the Veteran was not in combat.  

Service treatment records consist solely of an October 1946 
discharge physical examination that was silent for any 
neurological or psychiatric abnormality.  

In a March 2008 letter, the Veteran's brother noted that the 
Veteran was stationed in Germany during World War II and 
performed duties as an ambulance driver.  The brother noted that 
he received letters from the Veteran who reported witnessing 
deaths and serious injuries while transporting the wounded and 
dead.  Upon return home, the Veteran displayed symptoms of 
irritability, unexplained anger, nightmares, insomnia, and social 
isolation.  In an April 2008 claim, the Veteran noted, "I 
recently learned that the nervous condition that I have had for 
years is called [posttraumatic stress disorder]."   In a May 
2008 letter, the Veteran noted that as an ambulance driver in 
Germany, "I witnessed many horrific events of war, to include 
death and serious injury to fellow comrades and others when I was 
transporting the wounded and dead."  The Veteran also described 
his exposure to "mustard gas" during basic training that caused 
him to be unable to see for several days.  The Veteran noted that 
all his treatment for posttraumatic stress disorder was with a 
private psychological counseling service. 

The Veteran authorized and the RO requested all records of 
treatment from the counseling service.  The RO received a copy of 
one April 2008 letter from the counseling service to a private 
veterans advocacy corporation.  The letter contained the report 
of a single psychiatric evaluation performed earlier that month.  
There is no evidence of any on-going psychiatric treatment before 
or after this examination.  

The examination was performed by a state licensed, master's 
degree level, psychological associate and cosigned by a licensed 
doctoral level psychologist.  The examiner noted the following 
reports by the Veteran.  In basic training he was placed in a gas 
chamber with no mask and suffered severe burns to his eye, 
causing swelling and restriction to quarters for three weeks.  At 
the time of discharge, the Veteran requested that the injury go 
on record but it was not so noted.  The Veteran described his 
vision as "like that of a drunk person's" at the end of 
service.  When deployed to France and Germany, he was transported 
in cattle cars in winter and sustained frostbite.  He was 
assigned duties as a prison guard and witnessed prisoners dying 
from cold and killed while trying to escape.  After six months, 
he performed duties as an ambulance driver, transporting soldiers 
in full body casts from a ship to a hospital over rough roads.  

The examiners noted that the Veteran reported experiencing 
symptoms upon return home from service including intrusive 
thoughts, nightmares, hypervigilance, hyperirritability, startle 
response, avoidance, social isolation, and memory and 
concentration deficits.  The Veteran also reported the death of 
his spouse two years earlier and that he was prescribed 
medication for anxiety.  The examiner diagnosed chronic, severe 
posttraumatic stress disorder and depressive disorder as a result 
of stressors during World War II, concerns for future vision 
problems, and social isolation.  The examiners assigned a Global 
Assessment of Functioning score of 36, indicating impairment in 
reality testing or major impairment in several areas including 
work or school, family relations, judgment, thinking, or mood.  
The examiners cited the death of the spouse as "wrong 
diagnosis."  The examiners concluded that the Veteran was 
permanently and totally disabled and unemployable.  

The Board carefully considered the lay evidence from the Veteran, 
his brother, and his fellow soldiers regarding his traumatic 
experiences in service and concludes that the lay evidence of 
traumatic events is not credible because his reports are 
inconsistent with other evidence of record and with the nature 
and circumstances of his military service.  

The reports of the occurrence of eye irritation and swelling 
during a basic training gas exercise are credible because the 
Army acknowledged that this training was performed to demonstrate 
the effectiveness of gas masks and that the substances used did 
cause temporary irritation.  However, the report of serious eye 
disability requiring treatment and restriction of duties for 
three weeks is not credible because it is inconsistent with other 
evidence of record including many statements by the Veteran and 
others that he experienced symptoms for only two or three days.  
That he was not provided with a mask is inconsistent with the 
objectives of the training to demonstrate the use of the mask.  
The gas used in the training was not the chemical warfare agent 
mustard gas but rather a temporary irritant.  After the event, 
the Veteran served successfully for approximately 16 months 
including duties as a vehicle driver, suggesting no serious eye 
burns, vision deficit, or chronic vision disorder.  Contrary to 
the Veteran's report to his examiner, he denied any injury on his 
discharge examination, and the examining physician noted no eye 
disorder or vision deficit.  His vision was measured as 20/20 
which is not consistent with that of an intoxicated person.  
Moreover, the Veteran did not seek medical attention for the 
right eye until 1963 when a physician noted scarring of the right 
cornea but no left eye deficits.  Had the Veteran sustained 
serious right eye burns without a mask, it is reasonable that he 
would also have some left eye injuries.  Therefore, although the 
training event occurred, the Board concludes that the Veteran did 
not sustain a severe eye injury in service. 

The Board also concludes that the Veteran's reports of traumatic 
events in Europe are not credible.  At the time of the Veteran's 
arrival in Theater, the war had been over for six months and for 
at least a year before he began duties as an ambulance driver.  
The Board acknowledges that while driving an ambulance, the 
Veteran may have seen ill or injured patients, but the Board 
concludes that the Veteran's description witnessing death, 
serious injuries, and the killing of escaping prisoners of war is 
greatly exaggerated and not credible because it is inconsistent 
with the post-war conditions many months after the end of combat.   

The Board considered whether the Veteran's post-war stressors 
should be presumed to have occurred on the basis of his lay 
testimony alone.  However, in this case, the Veteran was present 
in Europe at least six months after the end of the War and the 
nature and circumstances did not involve the veteran's fear of 
hostile military or terrorist activity.  The Board need not seek 
to verify the occurrence of the events because it has determined 
that the reports are not credible, and the Veteran did not 
provide sufficient information on the dates, places, and times of 
the events to warrant further research. 

The Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Here, the Board places very 
low probative weight on the April 2008 single psychological 
evaluation because it is based on reports of events that the 
Board finds not credible.  The Board also places low probative 
weight on the brother's report of psychiatric symptoms ever since 
returning from European service.  The RO requested that the 
Veteran identify all mental health care providers or clinical 
records of any psychiatric care.  Only one report of a single 
evaluation was submitted.  The diagnosis of a very severe anxiety 
and mood disorders with the use of medication is not consistent 
with a single evaluation with no other care at any time after 
service and after the April 2008 evaluation.  VA outpatient 
treatment records in 1990 and a VA examination in February 1992 
showed that the Veteran had been working as a brick mason until 
experiencing a cerebrovascular accident in 1991.  There was no 
report by the Veteran or observations by examiners of any 
psychiatric symptoms.    

The Board considered whether an additional medical evaluation is 
necessary in this case.  VA must provide a medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.  Here, the Board finds that there is no credible evidence of 
events, injuries or manifestation of disease in service.  
Therefore, the low threshold for providing an additional 
examination is not met. 

The Board has carefully considered and weighed the medical and 
lay evidence presented and has applied the principles of benefit 
of doubt.  However, the weight of the credible and probative 
evidence demonstrates that the Veteran's current psychological 
symptoms first manifested many years after service and are not 
related to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a final disallowed claim for service 
connection for a right eye disorder is denied. 

Revision or reversal on the basis of clear and unmistakable error 
of the RO decision in March 1977 that denied service connection 
for a right eye disorder is denied.  

Service connection for an acquired psychiatric disorder including 
posttraumatic stress disorder and depression is denied. 


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


